Citation Nr: 0423511	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  00-07 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  

3.  Eligibility for Dependent's Educational Assistance under 
38 U.S.C.A., Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to April 
1946, and from April 1951 to January 1953.  He died in 
October 1998, and the appellant is his widow.  

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1999 RO decision which denied entitlement to the 
cause of the veteran's death (one basis for DIC), DIC under 
38 U.S.C.A. § 1318, and dependents' educational assistance.  
The appellant appealed each of these determinations.  

The Board notes that in a December 2000 written presentation, 
the appellant's representative asserts she was never notified 
of her right to appeal the RO's denial of her claim for 
accrued benefits.  A review of the file reflects that in 
February 1999, the RO notified the appellant that entitlement 
to accrued benefits had been denied.  She was advised of her 
rights to appeal such decision, she did not appeal, and the 
decision became final.  38 U.S.C.A. § 7105 (West 2002).  

In May 2001 and again in October 2003, the Board remanded the 
case to the RO for further evidentiary and procedural 
development.  The case was subsequently returned to the Board 
in July 2004.  

In October 2003, the Board granted the appellant's motion to 
have her appeal advanced on the Board's docket.  



FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.

2.  The veteran died on October [redacted], 1998 due to hypertensive 
cardiovascular disease.  

2. At the time of his death the veteran was service-connected 
for PTSD, with a 30 percent rating; hearing loss with a 10 
percent rating; tinnitus, with a 10 percent rating; irritable 
colon syndrome and multiple lipomas, both with 0 percent 
(noncompensable) ratings.  His combined disability rating at 
the time of his death was 40 percent.  

3.  The competent medical evidence does not show that the 
veteran's fatal hypertensive cardiovascular disease was 
demonstrated to a compensable degree within one year of 
service, or shown to be related to or aggravated by active 
service.  

4.  The veteran's service-connected disabilities did not 
contribute substantially or materially to cause his death.  

5.  The evidence does not show that the veteran was in 
receipt of, or entitled to receive, compensation at the time 
of death for service-connected disability that was rated 
totally disabling on either a schedular or unemployability 
basis for a period of 10 years immediately preceding death, 
or that he was so rated for a period of not less than 5 years 
from the date of his discharge or other release from active 
duty.  

6.  The veteran was not in receipt of a permanent and total 
service-connected disability rating at the time of his death 
nor did he die from a service-connected disability.  

CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2003).  

2.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2003).  

3.  The claim for entitlement to educational benefits 
pursuant to Title 38, United States Code, Chapter 35 is 
without legal merit.  38 U.S.C.A. § 3501 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2004) redefines 
the obligations of VA with respect to the duty to assist, 
including to obtain medical opinions where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate his claim, of what evidence he is responsible 
for obtaining and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veteran Claim's 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).   

In correspondence dated in April 2003, the RO provided notice 
as to what evidence the appellant was responsible for, and 
what evidence VA would undertake to obtain.  In the statement 
of the case and supplemental statements of the case, the RO 
informed the appellant of what the evidence needed to show, 
in order to substantiate the claims on appeal.  

The April 2003 letter told the appellant to furnish 
information with regard to any person having relevant 
evidence, and advised her that she could furnish private 
records.  This information should have put her on notice to 
submit relevant evidence in her possession.  

In addition, it is noted that VCAA notice was provided after 
the initial adjudication in this case.  In Pelegrini, the 
majority expressed the view that a claimant was entitled to 
VCAA notice prior to initial adjudication of the claim.  

The Board finds that any defect with respect to the delayed 
VCAA notice was harmless error.  

The appellant did not report the existence of, or submit, 
additional evidence in response to the VCAA notice.  Even if 
she had submitted additional evidence substantiating her 
claim, she would have received the same benefit as she would 
have received had she submitted the evidence prior to initial 
adjudication.  The effective date of any award based on such 
evidence, would have been fixed in accordance with the claim 
that was the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2003) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2003) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

In Pelegrini, the majority provided a remedy, which consisted 
of remanding the case so that VA could provide the necessary 
notice.  Here, the appellant received that remedy when the 
Board remanded his claim in May 2001 and October 2003 to 
ensure that notice was provided, and a VCAA notice letter was 
subsequently issued.  

VA has complied with its obligation to obtain medical 
opinions when necessary, in connection with the appellant's 
claims.  The claims file contains the results of VA medical 
opinions that were the product of a review of the claims 
folder and contain all findings needed to evaluate the 
claims.  

VA has also obtained all relevant treatment records.  These 
actions have complied with VA's duty to assist the appellant 
with the development of her claim.  38 U.S.C.A. § 5103A (West 
2002).  


I.  Factual Background

A review of the service medical records from the veteran's 
first period of military service is negative for treatment, 
complaints or clinical findings of hypertension or other 
cardiovascular disorders.  His service separation examination 
noted a blood pressure reading of 118/76.  No significant 
abnormality of the lungs or chest was noted on X-ray.  
Chronic anxiety state which existed prior to service was 
noted.  

Service medical records from the veteran's second period of 
service reflect that the veteran was treated for 
hypertension, although diastolic blood pressure readings were 
predominantly below 90 millimeters.  On medical examination 
performed for pre-induction purposes in November 1950, the 
veteran's blood pressure was 160/84 while sitting, and 148/78 
while standing.  His heart and vascular system were listed as 
clinically normal.  In October 1951, he was hospitalized for 
complaints of right upper quadrant tenderness.  On admission, 
the diagnostic impressions were hypertension and obesity.  In 
late October 1951, the examiner noted that physical 
examination failed to show hypertension.  Service hospital 
records dated in early November 1951, reflected diagnoses 
including obesity, mild hypertensive vascular disease, 
benign, and passive-aggressive reaction manifested by 
headache.  Progress notes during such hospitalization 
revealed diastolic blood pressure predominantly below 90 
millimeters.  A December 1951 neuropsychiatric consultation 
report noted that the veteran had multiple physical 
complaints which were largely related to stress with no 
organic defect or true illness demonstrated.  The examiner 
indicated that the veteran had a character and behavior 
disorder with existed prior to service.  In September 1952, 
the veteran was diagnosed with slight hypertension.  On 
separation medical examination in January 1953, the veteran's 
blood pressure was 136/84, and his heart and vascular system 
were listed as clinically normal.

By a statement dated in March 1953, a private physician, L. 
R. Harrington, MD, indicated that he treated the veteran for 
hypertension in mid-1949; however no records were kept of 
such treatment.  

In an April 1953 RO decision, service connection for 
hypotensive vascular disease was denied.  At that time, it 
was noted that the October 1951 diagnosis of acute 
hypertensive vascular disease was not clinically found on 
discharge.  

An August 1953 VA chest X-ray study reflected no significant 
abnormality of the heart or lungs.  

On VA cardiac consultation in September 1953, it was noted 
that the veteran's complaints stemmed from psychosomatic 
causes.  The diagnoses included mild hypertensive vascular 
disease, organic heart disease not found, and anxiety state.  
The examiner commented that there was no organic heart 
disease and very little, if any, hypertension.  The examiner 
stated that the veteran was grossly overweight and weight 
reduction with decrease his blood pressure.  

A September 1953 VA hospital record reflects blood pressure 
readings of 140/80, sitting and 130/90, standing.  It was 
noted that his blood pressure readings were within normal 
limits.  

In a September 1953 rating decision, the RO denied service 
connection for hypertension and organic heart disease.  

A VA discharge summary shows that in April 1956, the veteran 
was treated for gastrointestinal complaints.  During the 
admission, his blood pressure was 146/80, and his heart was 
normal on examination.  

A March 1959 note by a private physician, I. Vidu, MD, 
reflects that the veteran was treated for conditions 
including nervousness and hypertension for the past four 
months.  

On VA cardiac and internist examination in June 1959, the 
examiner diagnosed hypertensive cardiovascular disease, 
cardiac enlargement, abnormal electrocardiogram, and obesity.  

A July 1959 private medical statement noted that the veteran 
was examined on July 27, 1953 for employment purposes and was 
disqualified due to hypertension and a potential left hernia.  
No records pertaining to such examination were available.  

A VA hospital summary dated from September 1959 to November 
1959 reveals blood pressure readings of 160/90, 150/90, and 
130/100.  Physical examination of the heart and lungs was 
unremarkable.  It was noted that the veteran was markedly 
obese with edema of the legs.  During the course of his 
hospitalization, his blood pressure readings went as low as 
110/60.  Psychological testing reflected an obsessive-
compulsive personality with hysterical features.  An interim 
diagnosis included exogenous obesity, rule out associated 
pulmonary dysfunction.  The examiner noted that the veteran 
probably did not have true hypertension.  The final diagnosis 
included probably atherosclerotic heart disease with positive 
exercise tolerance test and anxiety neurosis.  

A health insurance medical form dated in January 1969 notes 
severe essential hypertension.  

A December 1972 private emergency room record noted the 
veteran was seen with complaints of chest pain.  The 
diagnosis was chest pain of questionable etiology.  

Social Security Administration (SSA) records show that the 
veteran was found to be disabled beginning in August 1979.  
The SSA disability determination report noted diagnoses 
including hypertension, chronic low back pain, and sella 
abnormality.  

In a September 1981 private medical summary sheet, it was 
noted that the veteran was disabled due to a variety of 
disorders including essential hypertension, obesity, and 
atherosclerotic heart disease.  The examiner indicated that 
the veteran was unable to perform any substantial gainful 
employment secondary to his medical disorders, including 
anxiety neurosis.  

VA medical records dated from 1980 to 1984 reflect ongoing 
treatment for hypertension.  Morbid obesity and 
atherosclerotic cardiovascular disease were also noted.  

In a January 1989 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
veteran's claim for service connection for hypertension.  

In a May 1990 decision, the Board determined, in pertinent 
part, that service connection for hypertension was not 
warranted.  The Board indicated that labile hypertension was 
noted when the veteran was examined and accepted for his 
second period of service; however, such did not become 
aggravated during that period of active duty.  

A March 1992 memorandum from the United States Court of 
Appeals for Veterans Claims (at that time, the U.S. Court of 
Veterans Appeals) (Court) affirmed the May 1990 Board 
decision.  

In a November 1994 rating action, the RO found that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for a heart condition 
and hypertension.  Service connection for post-traumatic 
stress disorder (PTSD) was granted with a 0 percent 
(noncompensable) evaluation.  

VA medical records dated from 1993 to 1998 essentially 
reflect treatment for osteoarthritis; stable angina; anxiety 
disorder, PTSD, panic attacks; adjustment disorder; coronary 
artery disease; venous stasis ulcers; hypertension; vertigo, 
and morbid obesity.  

In a June 1998 rating action, the RO determined that no 
revision was warranted in the April 29, 1953 and September 
30, 1953 decisions denying service connection for hypotensive 
vascular disease, hypertension and an organic heart 
condition.  

By a letter dated in August 1998, a private physician, M. G. 
Franz, DO, indicated that the veteran's hypertension might be 
significantly impacted by his PTSD.  

The veteran's death certificate reflects that he died on 
October [redacted], 1998.  The immediate cause of death was listed as 
hypertensive cardiovascular disease.  Congestive heart 
failure (CHF) was listed as another significant condition 
contributing to death but not resulting in the underlying 
cause.  

During his lifetime, service connection was in effect for 
PTSD with a 30 percent rating; bilateral hearing loss, with a 
10 percent rating; tinnitus, with a 10 percent rating; 
irritable colon syndrome and multiple lipomas, both with 0 
percent (noncompensable) evaluations.  The veteran's combined 
disability rating at the time of his death was 40 percent.  

By a letter dated in May 1999, Dr. Franz noted that the 
veteran's cause of death was listed as hypertensive 
cardiovascular disease on his death certificate.  He stated, 
"It is my medical opinion that such cause of death is 
related to the original cardiovascular condition appearing in 
his records from 1951, that being hypertensive vascular 
disease."  

A May 2003 VA medical opinion reflects that a review of the 
veteran's entire claims file was accomplished.  The examiner 
noted that on review of the veteran's file, during service, 
it was mentioned that he veteran possibly had mild 
hypertension which was labile.  The examiner indicated that 
multiple non-cardiac problems appeared to be the bulk of the 
veteran's medical records and his complaints.  The examiner 
stated that there was no evidence that the mild hypertension 
noted during his second period of service was aggravated by 
active duty.  Moreover, the examiner noted that there was no 
connection between service, his essential hypertension, and 
subsequent demise due to hypertensive cardiovascular disease.  
In addition, the examiner stated that there was no 
documentation, nor any evidence in the claims file that the 
veteran's essential hypertension existed prior to his second 
period of service.  The examiner related that essential 
hypertension and hypertensive cardiovascular disease were 
really documented and treated in the 1990's.  It was noted 
that there was no evidence that PTSD, hearing loss, tinnitus, 
irritable colon or multiple lipomas caused or contributed 
materially to the veteran's death.  

A February 2004 VA medical opinion reflects that the 
veteran's claims files were reviewed with particular 
attention to the March 1953 correspondence from Dr. 
Harrington.  The examiner indicated that although the veteran 
was reportedly treated for hypertension before 1949 by Dr. 
Harrington, there was no record of hypertension from 1949 to 
September 1951.  The examiner noted that there was no 
evidence of aggravation of hypertension during this period.  
The examiner opined that the veteran's hypertension and his 
death in October 1998 were unrelated to service.  It was 
noted that there was no evidence that the veteran's 
hypertension was aggravated during or after service.  The 
examiner indicated that it was not at least as likely as not 
(less than 50/50) that the veteran's hypertension increased 
in severity during his second period of service.  It was also 
noted that there was no evidence that the veteran's 
established service-connected PTSD, hearing loss, tinnitus, 
irritable colon syndrome, and multiple lipomas were related 
to the fatal hypertensive cardiovascular disease.  


III.  Legal Analysis

A.  Service connection for the cause of the veteran's death

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2003).  

To establish service connection for the cause of a veteran's 
death, evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 C.F.R. § 3.312.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  

In this case, the appellant has contended that service 
connection for the cause of the veteran's death is warranted.  
She maintains that there is a connection between service and 
the veteran's fatal hypertensive cardiovascular disease.  

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for the cause of the 
veteran's death.  The Board notes that while there were some 
findings of hypertension during service, an October 1951 
examination failed to show hypertension and on service 
separation examination in January 1953, his cardiac and 
vascular systems were clinically normal.  Blood pressure 
readings did not suggest hypertension and no diagnoses of 
such were noted at that time.  Moreover, VA medical records 
soon after his 1953 service discharge include a September 
1953 record in which the examiner commented that the 
veteran's complaints stemmed from psychosomatic causes with 
no organic heart disease and very little, if any, 
hypertension.  VA hospital records dated in 1959 reflect the 
examiner's opinion at that time that the veteran probably did 
not have true hypertension.  Subsequent post-service medical 
records reflect treatment for hypertension which was mostly 
controlled and stable.  

The Board also notes that service connection for hypertension 
was denied by the RO in September 1953 and again in a May 
1990 Board decision.  The 1990 Board decision was affirmed by 
the Court in March 1992.  

It is noted that a private medical statement dated in May 
1999 related the veteran's episodes of hypertension during 
service to his death due to hypertensive cardiovascular 
disease in October 1998.  In this regard, the Board finds 
particularly probative the May 2003 and February 2004 VA 
medical opinions which, unlike the May 1999 medical opinion, 
were a product of a full review of the veteran's multi-volume 
claims file.  The examiner concluded that it was not likely 
that the veteran's death in October 1998 was related to 
service.  In addition, the examiner indicated that there was 
no evidence that any hypertension was aggravated during the 
veteran's second period of service.  

The medical evidence shows that the cause of the veteran's 
death was hypertensive cardiovascular disease.  While labile 
hypertension was shown during his second period of service, 
there is no indication that such was aggravated to any degree 
during such period of active duty.  Moreover, there is no 
competent evidence linking these fatal hypertensive 
cardiovascular disease to a service-connected disability.  

As noted above, the veteran's service connected disabilities 
included PTSD, hearing loss, tinnitus, irritable colon 
syndrome, multiple lipomas with a combined disability rating 
of 40 percent.  In this case, none of the veteran's service-
connected disorders were listed on his death certificate as 
causing or contributing to his demise.  Moreover, the May 
2003 and February 2004 VA medical opinions specifically found 
that there was no relationship between any of the veteran's 
service-connected disorders and his death due to heart 
disease.  Moreover, nothing in the veteran's clinical records 
indicates that any of his service-connected disabilities 
played a role in his death.  

Here we find that credible probative evidence fails to show 
that his service-connected disabilities contributed 
substantially or materially to the disease processes 
implicated in the veteran's death, identified as hypertensive 
cardiovascular disease.  The Board finds that there is no 
competent evidence showing a causal connection, or that any 
of his service-connected disorders were contributory factors 
in the production of the veteran's death.  

Having considered all the evidence, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death, and the claim must be denied.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is inapplicable.  38 U.S.C.A. § 5107.  


B.  38 U.S.C.A. § 1318

Section 1318 of title 38, United States Code, authorizes 
payment of DIC to a benefits-eligible surviving spouse in 
cases where a veteran's death was not service-connected, 
provided the veteran was in receipt of or entitled to receive 
compensation at the rate of 100 percent (total rating) due to 
service-connected disability for a period of ten or more 
years immediately preceding death.  The statute was 
implemented at 38 C.F.R. § 3.22.  

In Wingo v. West, 11 Vet. App. 307 (1998), the Court 
interpreted 38 C.F.R. § 3.22(a) as permitting a DIC award in 
a case where the veteran had never established entitlement to 
VA compensation for a service-connected total disability and 
had never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period.  The Court concluded that the language of 38 C.F.R. 
§ 3.22(a) would permit a DIC award where it is determined 
that the veteran "hypothetically" would have been entitled 
to a total disability rating for the required period if he or 
she had applied for compensation during his or her lifetime.  

Effective January 21, 2000, VA amended 38 C.F.R. § 3.22 (the 
implementing regulation of 38 U.S.C.A. § 1318) to restrict 
the award of DIC benefits to cases where the veteran, during 
his lifetime, had established a right to receive total 
service-connected disability compensation for the period of 
time required by Section 1318, or would have established such 
right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. § 3.22, and found a conflict between 
that regulation and 38 C.F.R. § 20.1106.  The Federal Circuit 
concluded that the revised 38 C.F.R. § 3.22 was inconsistent 
with 38 C.F.R. § 20.1106, which interprets a virtually 
identical veterans benefit statute, 38 C.F.R. § 1311(a)(2), 
and that VA failed to explain its rationale for interpreting 
these virtually identical statutes (1311 and 1318) in 
conflicting ways.  The Federal Circuit remanded the case and 
directed VA to stay all proceedings involving claims for DIC 
benefits under 38 U.S.C. § 1318 where the outcome is 
dependent on 38 C.F.R. § 3.22 pending the conclusion of 
expedited rulemaking.  

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 38 
U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 16309-16317 (April 5, 
2002), effective May 6, 2002.  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), after reviewing its holding in NOVA I, the Federal 
Circuit acknowledged that VA had determined that the two 
statutes at issue should be interpreted in the same way and 
had amended 38 C.F.R. § 20.1106 to provide that claims under 
section 1311(a)(2), like claims under 1318, will be decided 
taking into regard prior determinations issued during the 
veteran's lifetime.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening-"hypothetical 
entitlement" claims.  

The result of the above is that "hypothetical entitlement" 
is no longer a viable basis for establishing benefits under 
either 38 U.S.C. §§ 1311(a)(2) or 1318.  So the only possible 
remaining ways of prevailing on this claim are:  (1) by 
meeting the statutory duration requirements for a total 
disability rating; or (2) by showing that such requirements 
would have been met but for CUE in a previous rating 
decision.  

In this case, the appellant does not claim entitlement to DIC 
under 38 U.S.C.A. § 1318 based on CUE in a prior VA decision 
and she does not claim entitlement to this benefit based on 
the submission of new or material evidence to reopen a 
previously final VA decision.  The appellant contends that 
she is entitled to DIC, but the evidence does not show that 
the veteran was continuously rated totally disabled due to 
his service-connected disabilities for a period of 10 years 
or more at the time of his death.  The combined disability 
rating for his service-connected disabilities was 40 percent.  
Hence, the appellant is not entitled to DIC under 38 U.S.C.A. 
§ 1318 because the evidence does not establish entitlement to 
a continuous total rating for compensation purposes for 10 
years before the veteran's death.  

C.  Eligibility for Dependents' Educational Assistance under 
Chapter 35 of the United States Code

Regarding the claim for educational benefits under Title 38, 
Chapter 35, it is noted that the surviving spouse of a 
veteran will have basic eligibility for benefits where the 
veteran was discharged from service under other than 
dishonorable conditions, and had a permanent total service 
connected disability in existence at the date of the 
veteran's death; or where the veteran died as a result of a 
service connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. 
§ 3.807(a) (2003).  In this case, as noted above, the veteran 
did not have a permanent total service-connected disability 
at the time of his death, and, the cause of the veteran's 
death has not been determined to be service-related.  
Accordingly, the Board finds that the appellant has not met 
the conditions for eligibility for survivors' and dependents' 
educational assistance under Title 38, Chapter 35, and there 
is no legal entitlement to the benefit.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  



ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to Dependency and Indemnity Compensation benefits 
under 38 U.S.C.A. § 1318 is denied.  

Eligibility for Dependents' Educational Assistance under 38 
U.S.C.A., Chapter 35 has not been established.  



	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



